Justice White,
with whom Justice Brennan joins,
dissenting.
This case presents the issue whether 18 U. S. C. § 1503 prohibits witness tampering. In this case, the Court of Appeals for the Eighth Circuit held that witness tampering is punishable under this provision. 788 F. 2d 1361 (1986). For the reasons stated in my previous dissent from denial of certiorari in Cooper v. United States and Wesley v. United States, 471 U. S. 1130 (1985), and consistent with my dissent from denial of certiorari in Rovetuso v. United States, 474 U. S. 1076 (1986), I would grant certiorari.